Citation Nr: 1423407	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to November 23, 2012, and in excess of 70 percent thereafter for post-traumatic stress disorder with depressed mood, cannabis abuse (PTSD), previously evaluated as anxiety disorder NOS with secondary cannabis abuse, mild.

2.  Entitlement to individual unemployability.

3.  Entitlement to service connection for headaches with dizzy spells, to include as associated with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, and from January 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2009, the RO, in pertinent part, denied entitlement to service connection for headaches with dizzy spells secondary to bilateral hearing loss.  The Veteran filed a notice of disagreement dated in December 2009.

In May 2011, the RO increased the evaluation of the Veteran's service-connected PTSD disability from 30 percent to 50 percent disabling.  In March 2012, the Veteran submitted a claim for a higher evaluation for service-connected PTSD.  As this filing was within one year of the May 2011 rating decision, the Board finds that this submission should be viewed as a notice of disagreement with the May 2011 rating decision.  The RO issued a statement of the case dated in December 2012 and the Veteran filed his substantive appeal in December 2012.  In February 2013, the RO increased the evaluation of  PTSD to 70 percent, effective November 23, 2012.

After the most recent supplemental statement of the case, the Veteran submitted additional evidence, accompanied by a waiver of initial RO consideration.  This evidence will be considered in evaluating the Veteran's claims.

The issues of entitlement to individual unemployability and service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 23, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including depression, sleep impairment, flashbacks and nightmares, irritability, panic attacks, isolation; with no homicidal ideation, persistent danger to self or others, obsessional rituals, abnormal speech patterns, inability to maintain personal appearance or hygiene, gross impairment of thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior; most nearly approximating a 50 percent disability rating, but not higher. 

2.  For the period from and after November 23, 2012, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD for the period prior to November 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD for the period beginning November 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In March 2011 and March 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant medical records have been associated with the claims file.  The Veteran was also afforded VA examinations dated in May 2011 and April 2012 that, taken together, are fully adequate to decide the claim.  In this regard, the Board notes that the examiners reviewed the relevant medical evidence, examined the Veteran, and adequately addressed the rating criteria. 

In this case it is noted that some of the Veteran's service records were found to be unavailable and, as such, are not associated with the claims folder.  In cases such as these, where the STRs and/or service personnel records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).       


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, the fact-finder must evaluate the evidence since the effective date of the grant of service connection and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

For the rating period prior to November 23, 2012, the Veteran's PTSD was evaluated as 50 percent disabling.  The pertinent evidence of record, which includes VA mental health outpatient treatment reports, and a VA examinations dated in May 2011 and April 2012, reflects symptoms of disturbing recollections, impaired sleep, nightmares, panic attacks (reported as feeling anxious if he has a terrible thought), occasional suicidal thoughts (without intent), avoidance behaviors, irritability, mildly impaired memory, difficulty concentrating, hypervigiance, marked startle response, and depression.  He was given a GAF score of 65 at his May 2011 examination and in treatment records.  He was generally noted to be clean, neatly groomed, appropriately and casually dressed, and cooperative and attentive.  He was noted to have depressed mood, but was otherwise oriented to person, time, and place.  In addition, there was no inappropriate or ritualistic/obsessive behavior or homicidal thoughts, and the Veteran impulse control was indicated to be fair.  

Regarding social contact, the Veteran reported that he and his girlfriend had been living together for five years and that they had a good relationship.  He was also noted to stay in contact with his six children and nine grandchildren.  The Veteran reported that he spent a lot of time by himself and the he did not like a lot of company.  He reported that he stayed busy talking on the phone, fixing things around the house or watching television.  The Veteran indicated that he stopped drinking in 2006 or 2007, but that he continued to smoke cannabis approximately five times a week. 

Occupationally, the Veteran was indicated to be unemployed for 5-10 years.  He reported that he was in a motor vehicle accident in 2002 or 2003 and had not been able to work since that time due to back problems.  The April 2012 examiner indicated that the Veteran's symptoms resulted in mild to moderate occupational and social functioning and had not increased since the May 2011 examination.  

From and after November 23, 2012, the evidence indicates that the Veteran continued to suffer symptoms outlined above, but that the symptoms had become more severe with increased problems with concentration, persistence and follow-through on tasks, motivation, energy, and ability to manage relations due to irritability and low frustration tolerance.  A November 23, 2012 private evaluation assigned a GAF score of 45 reflecting significant difficulties both in social and occupational functioning.  

The outpatient treatment records are consistent with the findings noted above.

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the course of the appeal most nearly approximates a 50 percent disability rating for PTSD prior to November 23, 2012, and no more than 70 percent thereafter.  In making such determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein for the Veteran's PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Board finds that additional staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the relevant appeal periods, and any increase in his symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-10.

Here, the Board notes that the criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The evidence prior to November 23, 2012, as noted above, indicates symptoms of depression, difficulty concentrating, irritability, isolation, panic attacks, chronic impaired sleep, nightmares, and flashbacks.  However, the evidence of record does not indicate that the Veteran had occupational and social impairment due obsessional rituals.  Nor was there evidence of illogical, obscure or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran was noted to have irritability issues, but no spacial disorientation or neglect of appearance and hygiene.  And the record does not reflect an overall inability to establish and maintain effective relationships.  The Veteran's disability picture prior to November 23, 2012 was noted to be productive of mild to moderate occupational and social functioning.  After November 23, 2012, the Veteran's disability was noted to have worsened.  However, the evidence does not indicate symptoms of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.


ORDER

A rating in excess of 50 percent for PTSD for the period prior to November 23, 2012, is denied.

A rating in excess of 70 percent for PTSD for the period beginning November 23, 2012, is denied.


REMAND

In November 2009, the RO, in pertinent part, denied entitlement to service connection for headaches with dizzy spells secondary to bilateral hearing loss.  The Veteran filed a notice of disagreement dated in December 2009.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, with regard to a claim for individual unemployability, the Board acknowledges that the RO has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

Here, the Board notes that the Veteran's treatment records indicate that the Veteran has not been employed since approximately 2002 or 2003.  In addition, a November 23, 2012 report of the Veteran's private physician indicated that the Veteran's psychiatric disability has directly impacted his ability to maintain employment.  Therefore, resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to service connection for headaches with dizzy spells secondary to bilateral hearing loss, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, to include whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


